IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


EDWARD STOBODZIAN               : No. 630 MAL 2014
                                :
                                :
           v.                   : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
PNC FINANCIAL SERVICES GROUP,   :
T/D/B/A PNC BANK, N.A.;         :
ZAORSKI-YAROSZ ASSOC. T/D/B/A   :
VARSITY LAWN CARE, AND Y & E    :
LANDSCAPING, T/D/B/A VARSITY    :
LAWN CARE                       :
                                :
                                :
           v.                   :
                                :
                                :
JOHN RECKLITIS, INDIVIDUALLY    :
AND/OR D/B/A J & J SNOWPLOWING, :
JASON SAMLER, INDIVIDUALLY      :
AND/OR D/B/A J & J SNOWPLOWING  :
                                :
                                :
PETITION OF: EDWARD STOBODZIAN :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.